UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4739


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANNY LEE LANGLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00243-FL-1)


Submitted:   May 13, 2013                  Decided:   May 21, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny Lee Langley pled guilty, pursuant to a written

plea agreement, to bribery and aiding and abetting, in violation

of 18 U.S.C. §§ 666 and 2 (2006).                      The district court sentenced

Langley to eighty-four months’ imprisonment.                            Langley appeals.

On    appeal,    counsel    has      filed        a   brief    pursuant    to     Anders    v.

California,       386 U.S. 738     (1967),       stating    that    there    are     no

meritorious       issues       for       appeal       but    questioning      whether      the

district   court        imposed      a    substantively        unreasonable       sentence.

Langley was informed of his right to file a pro se supplemental

brief but has not done so.                 The Government has moved to dismiss

the appeal based on the appellate waiver provision in Langley’s

plea agreement.         We dismiss in part and affirm in part.

            We review the validity of an appeal waiver de novo.

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010).

Where the government seeks to enforce an appeal waiver and did

not breach its obligations under the plea agreement, we will

enforce    the    waiver        if   the    record          establishes    that    (1)     the

defendant knowingly and intelligently agreed to waive his right

to appeal, and (2) the issues raised on appeal fall within the

scope of the waiver.                 United States v. Blick, 408 F.3d 162,

168-69 (4th Cir. 2005).                  In determining whether a defendant’s

appeal waiver was both knowing and intelligent, we must examine

the    totality    of    the     circumstances,             including   the     defendant’s

                                              2
experience,         conduct,       educational         background,      and     familiarity

with the agreement’s terms.                    United States v. General, 278 F.3d
389, 400 (4th Cir. 2002).                    “An appeal waiver ‘is not knowingly

or voluntarily made if the district court fails to specifically

question the defendant concerning the waiver provision of the

plea       agreement      during       the    Rule    11     colloquy   and     the      record

indicates that the defendant did not otherwise understand the

full significance of the waiver.’”                          United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005) (quoting United States v.

Marin, 961 F.2d 493, 496 (4th Cir. 1992)).

               We    conclude       that        Langley’s      waiver    was       valid    and

enforceable         as    to    issues       within   its     scope.    Under       the     plea

agreement, Langley specifically waived his right to appeal a

sentence within or below the Guidelines range established by the

district       court *     at    sentencing.               Because   Langley,       in     fact,

received such a sentence, we grant the motion to dismiss insofar

as the appeal addresses the propriety of Langley’s sentence.

               In accordance with Anders, we have reviewed the record

in     this    case       and    have     found       no    non-waivable,       potentially

meritorious         issues      that     fall    outside      the    scope    of    the     plea

agreement.           We    therefore          grant    the     Government’s        motion    to


       *
       Langley consented to arraignment by magistrate judge.                                 See
28 U.S.C. § 636 (2006).



                                                 3
dismiss in part and dismiss the appeal of Langley’s sentence.

We   also   deny   the    motion    to   dismiss      in   part    and    affirm    the

district    court’s      judgment   as   to    all    remaining     issues.        This

court requires that counsel inform Langley, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Langley requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Langley.

            We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented     in    the    materials

before   this   court     and   argument      would   not   aid    the    decisional

process.

                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART




                                         4